(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Visto el artículo 299 del Código de Enjuiciamiento Civil, tal cual el mismo fué enmendado por la Ley núm. 1-11 de 1939 (Leyes de ese año, pág. 575), que en lo pertinente dispone que “En caso de que el taquígrafo que hubiere tomado las notas durante el juicio falle-ciere, se incapacitare o se ausentare, hechos estos que deben pro-barse a satisfacción del tribunal, y no fuere posible radicar la transcripción de la evidencia, el apelante dentro de un término ra-zonable que a esos efectos le conceda la corte, preparará una exposi-ción en forma narrativa de la evidencia que se hubiere presentado y pliego de excepciones que deberá ser aprobada y, certificada por el juez que conoció y resolvió el asunto, . . y vistos los casos de Sánchez Osorio v. Vizcarrondo, 45 D.P.R. 66, Amaral v. Gerena, 46 D.P.R. 735, y Buxó, Jr. v. Sellés, 48 D.P.R. 827, no ha lugar a la apro-bación de la exposición del caso y transcripción de evidencia, pu-diendo el apelante, si lo estimare conveniente, solicitar de la corte inferior la concesión de un nuevo juicio, toda vez que el juez senten-ciador, al igual que el taquígrafo que tomó las notas de la primera vista, han fallecido.